Order issued December 11, 2014.




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                          NO. 01-13-00782-CV
                        ———————————
FNF CHARTER TITLE COMPANY D/B/A CHARTER TITLE COMPANY
           AND MARVIN ZINDLER, JR., Appellants
                                    V.
   SSC OPPORTUNITY PARTNERS, LLC AND DOUGLAS BRITTON,
                        Appellees

                                   And

BANDIER REALTY PARTNERS, LLC AND SWITCHBACK VENTURES,
                    LLC, Appellants
                                    V.

   SSC OPPORTUNITY PARTNERS, LLC AND DOUGLAS BRITTON,
                        Appellees



                 On Appeal from the 215th District Court
                         Harris County, Texas
                        Trial Court Case No. 2011-43194


                         MEMORANDUM ORDER

      Appellants FNF Charter Title Company (“Charter Title”) and Marvin

Zindler, Jr. (“Zindler”) and Appellees SSC Opportunity Partners, LLC (“SSC”)

and Douglas Britton (“Britton”) have filed a joint motion to dismiss Charter Title’s

and Zindler’s appeal. No opinion has issued and no party has filed a response to

the motion. See TEX. R. APP. P. 10.1(b), 10.3. Accordingly, we grant the motion

and dismiss Charter Title’s and Zindler’s appeal. See TEX. R. APP. P. 42.1(a)(1).

The appeal by Bandier Realty Partners, LLC and Switchback Ventures, LLC

remains pending. This interlocutory order will become final when a final judgment

is issued in this cause number.

                                  PER CURIAM
Panel consists of Justices Jennings, Sharp, and Massengale.




                                         2